PER CURIAM.
DISMISSED. See Brigham v. State, 769 So.2d 1100, 1101 (Fla. 1st DCA 2000) (explaining avenues for obtaining belated appeal and stating that in civil proceedings a “petitioner must seek relief in the trial court by motion pursuant to rule 1.540”). Compare Hollifield v. Renew & Co., Inc., 18 So.3d 616 (Fla. 1st DCA 2009) (granting petition for writ of certiorari where “no *1121action attributable to the circuit court or court personnel contributed to counsel’s neglect in failing to take a timely appeal”), with Pompi v. City of Jacksonville, 872 So.2d 931, 933 (Fla. 1st DCA 2004) (concluding trial court erred in denying relief from late filing caused by an excusable error).
LEWIS, C.J., ROBERTS, and ROWE, JJ., concur.